Name: COMMISSION REGULATION (EEC) No 1591/93 of 22 June 1993 re-establishing the levying of customs duties on products falling within CN codes ex 4202 and ex 4203, originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania;  leather and textile industries
 Date Published: nan

 25. 6. 93 Official Journal of the European Communities No L 153/9 COMMISSION REGULATION (EEC) No 1591/93 of 22 June 1993 re-establishing the levying of customs duties on products falling within CN codes ex 4202 and ex 4203, originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply Whereas, in the case of products falling within CN codes ex 4202 and ex 4203, originating in India, the individual ceilings were fixed at ECU 6 615 000 and 6 946 000 respectively ; whereas on 8 February 1993, imports of these products into the Community originating in India reached the ceiling in question after being charged thereagainst ; whereas, it is appropriate to re-establish the levying of customs duties in respect of the products in question against India, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3831 /90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of certain industrial products originating in developing countries (! ), extended for 1993 by Regulation (EEC) No 3917/92 (2), and in particular Article 9 thereof, Whereas, pursuant to Articles 1 and 6 of Regulation (EEC) No 3831 /90, suspension of customs duties shall be accorded for 1993 to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the framework of the preferential tariff ceilings fixed in column 6 of Annex I ; Whereas, as provided for in Article 7 of that Regulation, as soon as the individual ceilings in question are reached at Community level, the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established : HAS ADOPTED THIS REGULATION : Article 1 As from 28 June 1993, the levying of customs duties, suspended for 1993 pursuant to Council Regulation (EEC) No 3831 /90, shall be re-established on imports into the Community of the following products, originating in India : Order No CN code Description 10.0570 4202 11 Trunks, suitcases, vanity cases, executive cases, briefcases, school 4202 12 91 satchels and similar containers 4202 12 99  With outer surface of leather, of composition leather or of 4202 19 patent leather 4202 21 00 4202 22 90  With outer surface of plastics of textile materials 4202 29 00   Of other materials, including vulcanized fibre 4202 31 00 Other of other materials 4202 32 90 , . . , ,, 4202 39 00 Articles of a kind normally carried in the pocket or in the handbag 4202 91 _ with outer surface of leather, of composition leather or of 4202 92 9 1 patent leather 4202 92 98 _ outer surface of plastic sheeting or of textile materials 4202 99 00 ^ ,   Of textile materials   Other Other  With outer surface of leather, of composition leather or of patent leather  With outer surface of plastic sheeting or of textile materials  Other :   Musical instrument cases    Other (') OJ No L 370, 31 . 12. 1990, p . 1 .b) OJ No L 396, 31 . 12. 1992, p. 1 . No L 153/10 Official Journal of the European Communities 25. 6. 93 Order No CN code Description 10.0580 4203 10 00 Articles of apparel and clothing accessories, of leather or of 4203 21 00 composition leather, excluding gloves, mittens, and mitts, protec ­ 4203 29 91 tive for all trades 4203 29 99 4203 30 00 4203 40 00 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 June 1993 . For the Commission Christiane SCRIVENER Member of the Commission